DETAILED ACTION
	Claims 1 and 16 are amended. Claims 1 and 3-20 are pending. A complete action regarding the merits of the pending claims appears below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the present claim states “wherein the at least one electrode section of the lead is directly connected to the at least one anchoring section”. Claim 16, however, states “wherein the 
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venancio (U.S. Patent Application Publication No. 20140172055).
Regarding claim 1, Venancio teaches a lead for neuromodulation and/or neurosensing comprising (Abstract, [0033]); at least one lead cable (Fig. 1-4, elements 103, 106), at least one electrode section (Fig. 1, 2, element 133), and at least one electrode placed in the electrode section (Fig. 1, 2, element 134), wherein the lead comprises an anchor (Fig. 4a-c, element 450), which is pre-attached to the lead and configured to engage with a tissue fixation apparatus and/or hold a tissue fixation ([0046-0047], [0053]; Fig. 4a-c), the anchor is a sleeve or sleeve-like section on an outer part of the lead cable (Fig. 4a-c, elements 103, 450), where the sleeve or sleeve-like section forms an outermost part of the lead cable (Fig. 4a-c, elements 103, 450), wherein the anchor does not overlap or abut against the 
Regarding claim 3, Venancio further teaches wherein the anchor is overmolded over and/or is part of the outer part of the lead cable (Fig. 4a-c, elements 103, 450).
Regarding claim 5, Venancio further teaches wherein the anchor is at least partially made of an elastomeric material ([0046-0047]; Fig. 4a-c, element 458; “A torsed sleeve lead anchor includes a flexible sleeve disposed within an outer casing having two outer shells to which the flexible sleeve is attached. The outer shells can rotate with respect to each other to apply torsion (i.e., to torse) or otherwise twist the flexible sleeve to cause the flexible sleeve to grip a lead onto which the lead anchor is disposed”).
Regarding claim 8, Venancio further teaches wherein the lead includes at least two anchors ([0047]; “It will also be recognized that more than one lead anchor can be attached to any lead or lead extension”).
Regarding claim 14, Venancio further teaches wherein the lead is a spinal cord neurostimulation lead ([0033]), wherein the electrode section is an electrode paddle with an array of electrodes (Fig. 1, elements 104, 133, 134), and wherein lead is configured to be implanted in vicinity of the cervical or thoracic or lumbar or sacral section of the spinal cord ([0033]; the spinal cord can be divided into four regions (cervical, thoracic, lumbar, and sacral). Thus, when the device is implanted in the body for spinal cord stimulation, the device would have to be in the vicinity of one of the aforementioned spinal cord regions). 
Regarding claim 16, Venancio teaches a method of fixing a lead for neuromodulation and/or neurosensing (Abstract, [0033], [0053], the method is inherent through use of the device), wherein the lead comprises at least one lead cable (Fig. 1-4, elements 103, 106), at least one electrode section (Fig. 
Regarding claim 17, Venancio further teaches wherein the at least one anchoring section is overmolded over and/or is part of the outer part of the lead cable (Fig. 4a-c, elements 103, 450).
Regarding claim 18, Venancio further teaches wherein the at least one anchoring section is at least partially made of one or more of a thermoplastic material and/or an elastomeric material ([0046-0047]; Fig. 4a-c, element 458; “A torsed sleeve lead anchor includes a flexible sleeve disposed within an outer casing having two outer shells to which the flexible sleeve is attached. The outer shells can rotate with respect to each other to apply torsion (i.e., to torse) or otherwise twist the flexible sleeve to cause the flexible sleeve to grip a lead onto which the lead anchor is disposed”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 4, 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Venancio in view of Yu (U.S. Patent Application Publication No. 20160166828).
Regarding claim 4, Venancio teaches all the elements of the claimed invention as stated above.
Venancio does not teach wherein the anchor is at least partially made of a thermoplastic material.
Yu, in an analogous device, teaches wherein the anchor is at least partially made of a thermoplastic material ([0090]; polyvinyl chloride is well-known in the art to be a thermoplastic polymer).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Venancio to where the anchor is at least partially made of a thermoplastic material as taught by Yu in order to allow for adequate flexibility at internal body temperatures when implanted.
Regarding claim 13, Venancio teaches all the elements of the claimed invention as stated above.
Venancio does not teach wherein the lead comprises a strain relief loop.
Yu further teaches wherein the lead comprises a strain relief loop ([0007]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Venancio to where the lead comprises a strain relief loop as taught by Yu in order to ensure that an excess amount of strain would not be enacted on the lead thus mitigating any possibility of the lead mechanically failing.
Regarding claims 15 and 20, Venancio teaches all the elements of the claimed invention as stated above.

Yu teaches wherein the at least one electrode section of the lead is directly connected to the at least one anchoring section (Fig. 4a, 4b, elements 42, 46).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Venancio to where the at least one electrode section of the lead is directly connected to the at least one anchoring section as taught by Yu in order to allow for a greater amount of anchoring of the instrument to take place and specifically anchoring of the electrode section.
Claims 6, 7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Venancio in view of Barner (U.S. Patent Application Publication No. 20150051674).
Regarding claim 6, Venancio teaches all the elements of the claimed invention as stated above.
Venancio does not teach wherein the anchor has an uneven outer side.
Barner teaches wherein the anchor has an uneven outer side ([0074-0077]; Fig. 7a-c).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the anchor of Barner for the anchor of Venancio. Thus, the simple substitution of one known element for another producing a predictable result (i.e. ensuring that the anchor would be able to effectively hold a suture thus allowing for adequate anchoring) renders the claim obvious.
Regarding claim 7, the combination of Venancio and Barner teaches all the elements of the claimed invention as stated above.
Venancio does not teach wherein the uneven outer side of the anchor is at least partially pearly and/or comprises recesses and ridges.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the anchor of Barner for the anchor of Venancio. Thus, the simple substitution of one known element for another producing a predictable result (i.e. ensuring that the anchor would be able to effectively hold a suture thus allowing for adequate anchoring) renders the claim obvious.
Regarding claim 19, Venancio teaches all the elements of the claimed invention as stated above.
Venancio further teaches wherein the method includes engaging the fixation instrument with the surrounding tissue ([0053]).
Venancio does not teach wherein the at least one anchoring section has an uneven outer side, and wherein the uneven outer side is at least partially pearly and/or comprises recesses and ridges, and wherein the method includes engaging the fixation instrument with the surrounding tissue and the at least one anchoring section via winding the fixation instrument around the ridges and where the fixation instrument is held in the recesses.
Barner teaches wherein the at least one anchoring section has an uneven outer side, and wherein the uneven outer side is at least partially pearly and/or comprises recesses and ridges ([0074-0077]; Fig. 7a-c), and wherein the method includes engaging the fixation instrument with the surrounding tissue and the at least one anchoring section via winding the fixation instrument around the ridges and where the fixation instrument is held in the recesses ([0074-0078]; Fig. 7a-c, elements 772a, 774; it is well-known that continuous suturing around a ring/ridge geometry can be applied to a tissue. The non-patent literature reference Park et al. entitled “Continuous “Over and Over” Suture for Tricuspid Ring Annuloplasty” is included as an evidentiary reference to teach this technique). 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable in view of Venancio.
Regarding claim 9, Venancio teaches all the elements of the claimed invention as stated above.
Venancio does not explicitly teach wherein under conditions where the lead includes the at least two anchors, a first anchor is closest to the electrode section is at a distal part of the lead cable.
Venancio does teach that the lead anchor can be slidably disposed on the lead to allow the lead anchor to slide over the lead to position the lead anchor at a desired place along the lead. This suggests that the anchor could be placed in any desired position whether it be at a proximal or distal part of the lead cable ([0050]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Venancio to where under conditions where the lead includes the at least two anchors, a first anchor is closest to the electrode section is at a distal part of the lead cable in order to ensure that the device was anchored in the most desired position by the user.
Regarding claim 10, Venancio teaches all the elements of the claimed invention as stated above.
Venancio does not explicitly teach wherein at least one of the at least two anchors is at a proximal part of the lead cable.
Venancio does teach that the lead anchor can be slidably disposed on the lead to allow the lead anchor to slide over the lead to position the lead anchor at a desired place along the lead. This suggests 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Venancio to where at least one of the at least two anchors is at a proximal part of the lead cable in order to ensure that the device was anchored in the most desired position by the user.
Regarding claim 11, Venancio teaches all the elements of the claimed invention as stated above.
Venancio does not explicitly teach wherein between the first anchor closest to the electrode section and the electrode section is a free lead cable section without any anchor.
Venancio does teach that the lead anchor can be slidably disposed on the lead to allow the lead anchor to slide over the lead to position the lead anchor at a desired place along the lead. This suggests that the anchor could be placed in any desired position whether it be at a proximal or distal part of the lead cable and in addition would be able to allow for a free lead cable section to exist between the first anchor closest to the electrode section and the electrode section ([0050]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Venancio to where between the first anchor closest to the electrode section and the electrode section is a free lead cable section without any anchor in order to ensure that the device was anchored in the most desired position by the user.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Venancio in view of Petersen (U.S. Patent Application Publication No. 20190167980).
Regarding claim 12, Venancio teaches all the elements of the claimed invention as stated above.
Venancio does not teach wherein the free lead cable section has a minimum length selected out of a range of approximately 5 mm, approximately 10 mm to 60 mm and/or that the anchor has a length of at least approximately 10 mm or more, or approximately 60 mm or more.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Venancio to where the free lead cable section has a minimum length selected out of a range of approximately 5 mm, approximately 10 mm to 60 mm and/or that the anchor has a length of at least approximately 10 mm or more, or approximately 60 mm or more as taught by Petersen in order to allow for there to be more leeway for the distal portion of the lead to move during implantation.
Response to Arguments
Applicant's arguments filed 05/20/2021 have been fully considered and are somewhat persuasive. Arguments pertaining to improper combinations regarding the 103 rejections over Yu in view of Venancio have been considered. Upon further investigation, however, examiner has determined that the Venancio reference adequately teaches several claims leading to 102(a)(1) rejections and acts as a sufficient primary reference for all 103 rejections while not invoking any sort of improper combination (see above 102(a)(1) and 103 rejections). In addition, sufficient statements of motivation/reasons for combination are included with all 103 rejections made in the current office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/NILS A POTTER/Examiner, Art Unit 3794